Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 8/23/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro (Langmuir 2013, 29, 8983−8988) in view of Take (US Pub No. 2005/0268956), with supporting evidence by Sigma-Aldrich 1 (SDS, TTF), and Sigma-Aldrich 2 (SDS, TCNQ), and Sigma-Aldrich 3 (SDS, Tris-n-octylamine)
Regarding Claim 1, 11, and 15, Caro et al. teaches a thermoelectric material have a viscosity [TTF-TCNQ stabilized in n-octylamine, page 8984 middle left of page], comprising:	a thermoelectric substance [TTF-TCNQ, page 431, bottom right of page], and 
a solvent [n-octylamine, see rejection above],
Caro et al. is silent on an alkylamine with a carbon number of 11-30.
Take et al. teaches a thermoelectric material [Abstract] comprising the use of octyl amine or tri-n-octyl amine, as a stabilization/dispersing agent [0070].
Since modified Caro et al. teaches the use of a n-octylamine as a substance that stabilizes nanoparticles [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the n-octylamine of Caro et al. with the tri-n-octylamine of Take et al. as it is merely the selection of a conventional stabilization agent for dispersing nanoparticles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since modified Caro et al. teaches the solvent is tris-n-octylamine, it is the view of the examiner that based on the teaching of modified Caro et al., has a reasonable basis to believe the claimed properties are inherently possessed by the solvent of modified Caro et al, meeting the limitation of “wherein the solvent has a vapor pressure of 0 Pa or more and 1.5 Pa or less at 25°C, has a storage elastic modulus G' in a range of 1 x 101 Pa or more and 4* 106 Pa or less, and has a loss elastic modulus G" in a range of 5 Pa or more and 4x 106 Pa or less.”
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the volume ratio of the thermoelectric substance and the solvent with said construction cost and operating efficiency both changing as the volume ratio of the thermoelectric substance and the solvent are changed, the precise parameters of the volume ratio of the thermoelectric substance and the solvent would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a volume ratio of the thermoelectric substance to the thermoelectric substance and the solvent in the range of from 20% to 60%” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the volume ratio of the thermoelectric substance and the solvent in the apparatus of Caro et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding the combination of Caro et al. and Take et al., TTF and TCNQ are taught as a power, and the tris-n-octylamine as a liquid, and are stirred for 1hr [page 8984, middle left of page]. Since the compounds are stirred, examiner is reading as “mixed with each other” and since claim 15 teaches “the solvent is tris-n-octylamine” examiner is reading the tris-n-octylamine as a solvent. Therefore, meeting the limitation of “the thermoelectric substance is in a powder state and the thermoelectric substance and the solvent are mixed with each other”
Regarding Claim 2, within the combination above, modified Caro et al. teaches all the structural limitations of the claim; and since Caro et al. teaches the solvent is tris-n-octylamine and the thermoelectric material is TTF-TCNQ , which is also claimed in claim 11, it is the view of the examiner that based on the teaching of modified Caro et al., has a basis to believe the claimed properties of the thermoelectric material and solvent of modified Caro et al. are inherently possessed by the teaching of modified Caro et al, meeting the limitation of therefore meeting the limitation of “wherein the thermoelectric material has the storage elastic modulus G in a range of 1x10 Pa or more and 3.6* 106 Pa or less and the loss elastic modulus G" in a range of 1*103 Pa or more and 3.5*106 Pa or less.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 5 and 9-10, within the combination above, modified Caro et al. teaches a thermoelectric substance made of an organic material [TTF-TCNQ, page 431, bottom right of page]
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro (Langmuir 2013, 29, 8983−8988) in view of Take (US Pub No. 2005/0268956) with supporting evidence by Sigma-Aldrich 1 (SDS, TTF), and Sigma-Aldrich 2 (SDS, TCNQ), and Sigma-Aldrich 3 (SDS, Tris-n-octylamine) as applied above in addressing claim 5, in further view of Kondo (WO2016/147809)
Regarding Claim 6, within the combination above, modified Caro et al. is silent on wherein the organic material is a doped or undoped conductive polymer.
Kondo et al. teaches an organic material such as PEDOT [0041-0042] as a thermoelectric material which can be easily dispersed from a solution [0041]. Kondo et al. is also concerned about uniform dispersion [0017]
Since Caro et al. is concerned about colloidal solution of organic conducting nanoparticles which are integrated into electronic devices [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the colloidal solution of Caro et al. with the PEDOT of Kondo et al. as it is merely the selection of conventional thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 7, within the combination above, Kondo et al. teaches wherein the conductive polymer is selected from the group consisting of poly-3,4-ethylenedioxythiophene (PEDOT), [See rejection 6]
Regarding Claim 8, within the combination above, modified Caro et al. is silent on wherein
the solvent further includes an ion absorbent.
Kondo et al. teaches the use of an ion absorbent (ionic liquid, 0021) in a thermoelectric semiconductor composition, which provides extremely low vapor pressure, non-volatility, excellent thermostability and electrochemical stability, low viscosity, and high ionic conductivity [0021].
Since Caro et al. is concerned about colloidal solution of organic conducting nanoparticles which are integrated into electronic devices [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the ion absorbent of Kondo et al. within the solution of modified Caro  et al. in order to provide a material which provides extremely low vapor pressure, non-volatility, excellent thermostability and electrochemical stability, low viscosity, and high ionic conductivity [0021].
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the combination of Caro et al. and Take et al., TTF and TCNQ are taught as a power, and the tris-n-octylamine as a liquid, and are stirred for 1hr [page 8984, middle left of page]. Since the compounds are stirred, examiner is reading as “mixed with each other” and since claim 15 teaches “the solvent is tris-n-octylamine” examiner is reading the tris-n-octylamine as a solvent. Therefore, meeting the limitation of “the thermoelectric substance is in a powder state and the thermoelectric substance and the solvent are mixed with each other”


The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726